OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
              aa?* m rugprr  so OouMZa oAadi6nt.8. for any
              oounty or preolnet oftiw, tttaero8 rJorlty
              vets 18 retwired  to oaka aalnhioa~  bat at
              8uChlooond?rlmOr~,    ~&+%@a twe 0Onadatw
                               b e~b l& b a nurabor
              wh o tr o r lr r th           t       OS voter lt.
              tho a8nOr01prhu for tha #amaorfloor r&ml1
              bra tholra8848 pI.od O>OII
                                       thr ofilrlrl &al-
              lot,        . . .*
                  In rlow or Artlola sits 4d Article 8106, rwrn,
        it 1s qataroat Chatt&e owmty rroeutl** oemaltt44 48n doelda
        whothorthe asmlmtloao? eouatyend prooiaaet ofrleur rim11
        Qo by ujmlty or pbualfty ‘IWoe (Pior   tho folJ.oti~%444a1:
        Cllott v. I~lllarr8, 99 8, 6, (SM)&to;An6ouoa v. AldrlQh,
        UC 8. W, (fd)6081Dunaaav. Jeml, t4 8. 5. (Cd)8191w8g-
        uu 'I.Yatar,119 z. R'.f2d) 197blSnttln v. Bud~oa, 148 23. K.
        Ma) err.1


                         "It
                       fr 4148r thst whstr tli6 8rmoutiro OOP-
              titter, lt the progrrtImo804 priorto thr rlrrt
              primary,,prorld4sfor tbr aoaiaotlcm  of count
               mu        pree?n0t lffloua          by EaJotitr       rote   (Attl0i 0
               SUM, R. A., 192b) no j?arMn 484 br bos]Jro6 to
               bo Oha n4Bb88 of hlr m-9 for 8 4OU0tt OF
               gU4ilMt         Offi44,    W&1088     tht     pUMtA     ??rC8iT48   8
               rJorltr         OS' the tote8       la rha fir5t       grlw?."

                         After     oer*iuUy          A?tiOh 31.06,
                                               6oatidOTti6           8U@f@,and
        the   lBWI Rsatianrd             O&Sal, it 18        OUt
                                                    @pi*108 t&t tke @OPntr
    .   rreoutlv8 eoluitt00     18 not suthorimr4 to pro*140 rm thr noa-
        in8thn    o f lODO c o unty na 4 p r ulmt o illo U@   in l OOUDt9by
        rJorlty tot0 8oa rurtaer providrs r0r tb n0m:a8tlon             of.other
        county 8nd proalmt orrloars of 88i6 c o unty.       by l plrr8lltr
        rota I InlAH? to lour pubrtion,           a6 rt8td    above, it ia At?~
        opinion thnt thr eolptyeuoutlrr          oommlttor must dosldo and
        68tU8iAC      whotim Or 5Ot t&e AQbDtfOn       Of l&l OOMtf Md &WO-
        OtnOt Offl8~8       ehul @o by l rJorUy      or a plUralit     VOter




.
                                                                                        :
  4
.’


      Itoaarablr C. t.      httorooa,     P8gr   s



      rU1      bo no neor8rity
                            tor l lr o mdprimry, lxorptlo ths pm-
      olnot matload,    whlohbm8 d&t caadldator tor a praclnot
      ottiao,although   tha oounty oroeatlve aodttor      gmnlda that
      norrlmtlon for all eountr asd praclnet OcfiO8r8#hallbr by
      8 rrrtorlty rok; k1410~4?, lo oonosotlaa  wltt #e torogolta&
      and with rrt.raaW   to a 844Oad $ sr iM lr184tiOO
                                                  y       for 8-b
      0fri0Or8,   4t0..wo dirOotYOU 4ttO5tioa      to SUI opiD50aHO.
      04440,      sbd   ~01oro   a copy   or   the #ame.




                                                           Ardollsllliamr
                                                                Asrlrtaat